UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1392


YOSEFE YIRGA ZELEKE,

                Plaintiff - Appellant,

          v.

MELES ZENAWI, Prime Minister,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00270-JCC-TRJ)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yosefe Yirga Zeleke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Yosefe Yirga Zeleke appeals the district court’s order

dismissing his complaint as frivolous.           We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.         Zeleke v. Zenawi, No.

1:12-cv-00270-JCC-TRJ (E.D. Va. Mar. 15, 2012).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2